Citation Nr: 0936032	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  02-19 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim to establish basic eligibility for Department of 
Veterans Affairs (VA) death benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant's deceased spouse is claimed to have had active 
service during World War II.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 determination 
by the Manila Regional Office (RO).  The RO concluded, in 
essence, that new and material evidence had not been received 
to reopen the appellant's claim for VA death benefits because 
the evidence failed to show that her deceased husband had the 
service required to establish basic eligibility.  The 
appellant appealed to the Board, and the Board denied the 
appeal in December 2003.  She appealed the Board's December 
2003 decision to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2006, the Court set aside 
the Board's decision and remanded it for readjudication.  In 
November 2006, the Board remanded the claim for additional 
development.  In October 2007 the Board denied the issue on 
appeal.  The appellant appealed that decision to the Court, 
resulting in an April 2004 Joint Motion to Vacate and Remand 
by the parties (Joint Motion).  By a February 2009 Order, the 
Court vacated the October 2007 Board decision, and remanded 
the matter for readjudication consistent with the Joint 
Motion.

In May 2003, the appellant attended a hearing before a 
Veterans Law Judge at the Oakland RO.  A transcript of the 
hearing is of record.  The Veterans Law Judge who presided at 
the May 2003 hearing is no longer employed by the Board, and 
the case has now been reassigned to the undersigned.  In May 
2009, the Board informed the appellant of this and her 
options for another hearing.  She was also informed that if 
she did not respond within 30 days, the Board would assume 
that she does not want another hearing.  The appellant has 
not responded to this letter.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

The appellant has asserted that her deceased spouse had 
qualifying active service, including with the United States 
Army and the recognized guerrillas, and thus was entitled to 
VA benefits as a veteran.  A September 1976 letter from VA to 
the appellant shows that National Personnel Records Center 
(NPRC) had advised VA on multiple occasions that the 
appellant's spouse had no service which could be considered 
service in the United States Armed Forces.  At the time of 
the 1976 certification from the NPRC, the record contained 
several documents regarding the contended service.  By an 
unappealed determination in July 1981, the RO denied 
reopening of a claim to establish basic eligibility for VA 
death benefits.  That decision is final.

Since the July 1981 determination, documents from the Ablan-
Madamba Guerilla Forces as well as from other sources, to 
include statements from the appellant, have been added to the 
claims file.  Specifically, a March 1980 certification from 
the Ablan-Madamba Guerilla Forces and an October 1980 record 
from the Ablan-Madamba Guerilla Forces indicate that the 
appellant's late spouse was a USAFFE-Guerilla.  Evidence 
received since the July 1981 RO determination also includes a 
transcript of testimony provided at a May 2003 hearing, 
wherein the appellant testified that her late spouse was 
attached to the 12th, not 14th, Infantry Division.  The 
October 2007 Board decision vacated by the Court pursuant to 
the Joint Motion declined to reopen the appellant's claim to 
establish basic eligibility for VA death benefits.

In the Joint Motion endorsed by the Court's February 2009 
Order, it was agreed that remand was indicated essentially 
for VA to ensure that VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits has been 
fulfilled.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this 
regard, when a claimant does not submit evidence of service 
or the evidence submitted does not meet the requirements of § 
3.203(a) (i.e., is a document issued by a United States 
service department), the VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203(c).  
Additionally, in Capellan v. Peake, 539 F.3d 1373 (2008), the 
United States Court of Appeals for the Federal Circuit found 
that VA must ensure that service department certifications as 
to whether an individual served in the Armed Forces of the 
United States are based on all available evidence, including 
any new evidence of service that a claimant submits to VA 
subsequent to a verification of service.  (Emphasis added.)  

In the case at hand, the October 2007 Board decision vacated 
by the Court pursuant to the Joint Motion concluded that VA's 
duty under the VCAA had been satisfied by 2007 letters 
informing the appellant that it was her responsibility to 
obtain a "corrective certification [of service] from the 
NPRC."  However, the Board's decision did not discuss 
38 C.F.R. § 3.203(c) and any potential conflict between this 
regulation and the 2007 letters sent to the appellant.  The 
2007 VCAA notice letters are deficient because they advised 
the appellant that she bears the entire burden of verifying 
her late spouse's service, when part of the burden is 
actually VA's responsibility.  See 38 C.F.R. § 3.203(c); 
Capellan, supra.  On remand, the appellant should be advised 
of the provisions of 38 C.F.R. § 3.203(c) and the holding in 
Capellan, and given the opportunity to respond.

In addition, while the evidence that the appellant submitted 
since the July 1981 RO determination appears to contain 
duplicative information regarding the appellant's spouse's 
alleged service, it is from new sources.  The Joint Motion 
seems to suggest that under Capellan, supra, re-certification 
of the appellant's late spouse's service from the service 
department is needed in this case.  In this case, there is no 
indication that the NPRC was supplied copies of the documents 
from the Ablan-Madamba Guerilla Forces, or the transcript of 
appellant's May 2003 testimony.  This should be accomplished 
on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the appellant a corrective notice 
letter under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes the 
specific notice required by 38 C.F.R. 
§ 3.203(c) and in compliance with Capellan 
v. Peake, 539 F.3d 1373 (2008).  The 
appellant should be afforded the 
opportunity to respond.

2.  Thereafter, request the NPRC to 
determine whether the appellant's late 
spouse had qualifying service.  Copies of 
the documents that the appellant has 
provided in support of the contention that 
the spouse had qualifying service for VA 
benefits, to include documents from the 
Ablan-Madamba Guerilla Forces and the 
appellant's May 2003 testimony, must be 
sent to the NPRC to review in the 
determination of whether the spouse had 
such service.

3.  Thereafter, the issue on appeal must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.  If the claim remains 
denied, the appellant must be provided 
with an appropriate supplemental statement 
of the case, and afforded an appropriate 
period of time to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

